972 So. 2d 862 (2008)
In re AMENDMENTS TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.992CRIMINAL PUNISHMENT CODE SCORESHEETS.
No. SC07-1446.
Supreme Court of Florida.
January 10, 2008.
*863 PER CURIAM.
The Supreme Court Criminal Court Steering Committee (Committee) has filed a petition proposing amendments to Florida Rule of Criminal Procedure 3.992. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Court, on April 19, 2007, amended rules 3.704 and 3.992 to conform the rules to chapter 2007-2, section 5, Laws of Florida (amending § 921.0024(1)(b), Fla. Stat.). See In re Amendments to Florida Rules of Criminal ProcedureRule 3.704 & Rule 3.992, 957 So. 2d 1160 (Fla.2007).[1] The Committee has now proposed amendments to the Criminal Punishment Code Score-sheets, rules 3.992(a) and 3.992(b), to provide greater clarity in the use of the score-sheets.
After considering the Committee's proposals and reviewing the relevant legislation, we adopt the proposed amendments as modified.[2] The amendments shall become effective immediately upon release of this opinion.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.


*864 APPENDIX

RULE 3.992 CRIMINAL PUNISHMENT CODE SCORESHEETS

*865 
*866 
NOTES
[1]  In chapter 2007-2, section 5, Laws of Florida, as part of the Anti-Murder Act, effective March 12, 2007, the Legislature amended section 921.0024(1)(b), Florida Statutes, to mandate the assessment of community sanction violation points for violations occurring on or after March 12, 2007, of probation and community control by a violent felony offender of special concern as defined in section 948.06, Florida Statutes.
[2]  The modifications are nonsubstantive and technical in nature.